 16DECISIONSOF NATIONAL LABOR RELATIONS BOARDRichmond Refining Company, Inc.andInternationalAdministrative Law Judge.Brotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of America,Local Union No. 592.Cases 5-CA-6363 and 5-CA-6423June 26, 1974DECISION AND ORDERBY CHAIRMAN MILLERAND MEMBERSFANNINGAND PENELLOOn March 15, 1974, Administrative Law JudgeMelvin J. Welles issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and General Counsel filed, asan answering brief, his brief to the AdministrativeLaw Judge.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.AMENDED CONCLUSION OF LAW"I.Respondent, by threatening employees withdischarge if they engaged in union activities, or wenton strike, or testified at a Board hearing, by promisinga raise to employees contingent on cessation of unionactivities, and by discharging Thomas Tellier, has en-gaged in unfair labor practices affecting commercewithin the meaning of Section 8(a)(1) and (3) andSection 2(6) and (7) of the Act."ORDERiWe note that althoughthe Administrative Law Judgein Sec 11,A, of hisDecision found that the Respondenthad violated the Act byan unlawfulpromise of benefits,he inadvertentlyomitted thatfindingfrom his conclu-sions of law,Order, and Notice to EmployeesWe shall amend them accord-inglyThe Respondent has excepted to certaincredibilityfindings made by theAdministrative Law JudgeIt is theBoard's established policy notto overrulean AdministrativeLaw Judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrectStandard Dry Wall Products, Inc,91 NLRB 544,enfd 188 F 2d 362 (C A 3) We have carefullyexamined the record and findno basis forreversing his findingsAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL offer Thomas Tellier immediate andfull reinstatement to his former job or, if thatjobno longer exists, to a substantially equivalent po-sition, and pay him for losses he suffered as aresult of his discharge.WE WILL NOT threaten employees with loss oftheir fobs for engaging in union activities, or ina strike, or for testifying at a Board hearing.WE WILL NOT promise employees benefits con-tingent upon a cessation of union activities.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce our employees inthe exercise of rights under Section 7 of the Act.RICHMOND REFINING COM-PANY, INC(Employer)Pursuant to Section 10(c) of the National LaborDatedByRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge as modifiedherein and hereby orders that Respondent, RichmondRefining Company, Inc., Richmond, Virginia, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order asmodified below:1.Insert the following as paragraph 1(c) and relet-ter the present paragraph 1(c) and l (d):"Promising employees a raise contingent on a ces-sation of union activities."2,.Substitute the attached Appendix for that of the(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Federal Building, Room 1019, CharlesCenter, Baltimore, Maryland 21201, Telephone 301-962-2822.212 NLRB No. 1 DECISIONRICHMONDREFINING COMPANY, INC.meaning of Section 2(5) of the Act.STATEMENT OF THE CASEMELVIN J. WELLES, Administrative Law Judge: This casewas heard at Richmond, Virginia, on January 9, 1974, basedon charges filed October 12, 1973, and November 16, 1973,and complaints issued November 23 and November 29,1973, consolidated for hearing on the latter date, and alleg-ing violations of Section 8(a)(1) and (3) of the Act. TheGeneral Counsel and Respondent have filed briefs.Upon the entire record in the case, including my observa-tion of the witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT AND THE LABOR ORGANIZA-TION INVOLVEDRespondent contends in its brief that it is not engaged incommerce as defined in Section 2(6) of the Act. The GeneralCounsel relies on a Decision and Direction of Election is-sued October 25, 1973, by Acting Regional Director CharlesB. Slaughter of Region 5, Case 5-RC-8867, in which juris-diction over Richmond Refining Company was asserted onthe basis of the Company having revenues of $519,449 in1972, of which about half was received from Norfolk TallowCo., Inc., which in turn had been found by the Board in19631 to have been engaged in commerce because it"shipped goods, materials and products valued in excess of$50,000 directly to points located outside the Common-wealth of Virginia." Respondent claims, in effect, that it isnot bound by the representation decision of the ActingRegional Director, and asserts that the representation deci-sion was wrong because the Hearing Officer in that casestated on the record "it would be inappropriate to close therecord at this time because we lack what the Hearing Officerconsiders to be essential data on commerce...: . At thehearing in the instant case, Respondent objected to theintroduction into evidence of Case 5-RC-8667. In overrul-ing the objection, I stated to Respondent's counsel that therepresentation case determination "would be binding, un-less there is other evidence to present,"and added,"Sincewe're dealing with commerce, you are perfectly free to ad-duce evidence, if you are continuing to claim your client isnot engaged in commerce within the meaning of the statuteor within the purview of the Board's standards." No furthermention of "commerce" or "jurisdiction"was made duringthe hearing. Accordingly, I find, based on the representa-tion proceeding, that Respondent is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.'The Charging Party is a labor organization within theNorfolk Tallow Co., Inc.,154 NLRB 1052, 1053-1054.2 The above-quoted statement of the Hearing Officer is,of course, not aruling in that case; the Acting Regional Director's Decision is. As to the factthat Norfolkis a 10-year-old case,there is a presumption (rebuttable) ofcontinuity of the facts found there,and Respondent, although specificallyadvised of its right to present any evidence it wished in this connection, didnot do so. SeeN.L V. Casino Corp.,d/b/a SilverNugget,174 NLRB 42, 43;GreenCounty FarmBureau Cooperative Association,Inc. v.N L.RB., 317 F.2d335 (C.A.D.C., 1963).II.THE UNFAIR LABOR PRACTICESA. Facts andDiscussion17The complaint alleges that Respondent violated Section8(a)(1) by the conduct of Plant Foreman Virgil Whetzel inthreatening employees with discharge for engaging in unionactivities and promising them benefits to persuade them toreject the Union, and by the conduct of Plant ManagerJames Garnett in interrogating employees about their unionactivities and in creating the impression of surveillance. Thecomplaint also alleges that Respondent violated Section8(a)(3) and (1) of the Act by discriminatorily dischargingemployees Herman Whitley and Thomas Tellier.Employees Clifton Tyler and Sylvester Chavis testified tovarious statements made by plant' foreman Whetzel, whowas not called as a witness. Whetzel told Tyler, with anotheremployee,Wilkinson, present, that if they talked aboutunion activities on the job they could be fired. He told Tyler,Wilkinson, and Chavis 3 that "if they went out on strike,tomorrow, we could look for another job." Whetiel also toldTyler and Chavis that if they testified in the Board unfairlabor practice hearing, they might lose their jobs. Finally,Whetzel told Tyler that the employees had notreceivedraises because they were trying to organize a union, but thatsince the two "troublemakers," Tellier and Wilkinson, weregone, they would get a raise. That these statements consti-tuted threats and promises of benefits violative of Section8(a)(1) is,of course, manifest. Respondent, however, assertsthat it is not responsible for Whetzel's actions because hewas not a supervisor or an agent within the meaning ofSection 2(11) and (13) of the Act.In the aforementioned representation case involving theCompany, the Acting Regional Director concluded thatWhetzel was not a supervisor .4 And, despite its contentionthat the decision in the representation case was not bindingupon it with respect to the Acting Regional Director's asser-tion of jurisdiction, Respondent argues that his conclusionin that same case that Whetzel is not a supervisor "is bind-ing upon the Board in the instant proceeding." The GeneralCounsel took the position at the hearing, and reiterates inhis brief, that Whetzel was at all material times an "agent"of Respondent, within the meaning of Section 2(13) of theAct, and adduced evidence at the hearing in support of thisposition. Employee Tyler testified that he reports to Whet-zel, thatWhetzel reviews the work of the warehousemen,and that heassignsthem to particular tasks. Majors testifiedthatWhetzel "takes care of the plant and the boiler," thathe had interviewed applicants who later were hired, that3Chavis' name appears as"Chambers"in the transcript at the point whereTyler is testifying. It is evident that itis Chavis, who later testified to the sameeffect, whom Tyler was referring to.°He said "The record indicates that neither Whetzel nor Major [his statusisnot involved in this case]can effectively recommend that employees behired or fired.Indeed, their recommendations.are always independentlyinvestigated by the plant manager.In addition,there is no record evidencewhich indicates that Whetzel..uses any independent judgment in direct-ing the work of other employees. Moreover, [he] received the same benefitsas the other unit employees. Under the circumstances,the undersigned con-cludes thatVirgilWhetzel[is]not a supervisor .. . 18DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhetzel has the authority to discharge employees, and thathe assigns work to the warehousemen, and can change theirassignments. Chavis testified that the warehousemen reporttoWhetzel, who assigns the work to them, can change theirassignments, and listens to their complaints. After Chaviswas hired, he was told by Plant Manager Garnett to reporttoWhetzel. Whetzel spends very little of his time in manualwork, in contrast to the warehousemen generally. Finally,Plant Manager Garnett testified that Whetzel "is in chargeof the plant over there. He has the boiler to maintain andhe checks the men to see that they're on the job and doingwhat has to be done in that part of the plant . . . He selectsemployees for hire" and Garnett places weight on what hesays.Whetzel "assigns the work around the plant to themen." He also buys supplies for the plant, and advises Gar-nett when supplies are low.The foregoing facts, particularly those elicited from PlantManager Garnett, clearly demonstrate that Whetzel was infact a supervisor and, as such, also an "agent" of Respon-dent whose conduct is attributable to Respondent. Just asRespondent was expressly advised that the representationcase determination on commerce was binding on it only ifthere was no evidence presented to rebut the conclusionthere reached, and told that it was "perfectly free to adduceevidence," the General Counsel was bound by the represen-tation case determination with respect to Whetzel only tothe extent that no evidence to the contrary was presented inthe complaint proceeding. The Court of Appeals for theDistrict of Columbia pointed out inAmalgamated ClothingWorkers of America, AFL-CIO [Sagamore Shirt Company]v.N.L.R.B,365 F.2d 898, 905 (1966), that "The findings ofthe Regional Director may be accorded `persuasive rele-vance,' a kind of administrative comity, aiding the Examin-er and the Board in reachingjust decisions, subject howeverto power of reconsideration both on the record alreadymade and in the light of any additional evidence that theExaminer finds material and helpful to a proper resolutionof the issue." The evidence in the instant case so overwhelm-ingly supports the conclusion that Whetzel was in fact asupervisor as to make "a proper resolution of the issue" herea conclusion, contrary to the Regional Director, that Whet-zel fully meets the criteria for supervisory status set forth inSection 2(11) of the Act. There is neither any inconsistencynor double standard in my conclusion, based on the evi-dence in this case, that Whetzel was a supervisor and anagent, and my conclusion, based on the lack of evidence inthis case to the contrary, that the assertion of jurisdictionherein is properly based on the assertion of jurisdiction inthe representation proceeding. Cf.Stanley Air Tools,171NLRB 388, 390.As indicated above, the uncontroverted testimony estab-lishes that Whetzel engaged in conduct violative of Section8(a)(1) of the Act. Having concluded that Respondent isresponsible for that conduct, for the reasons set forth herein,Respondent thereby violated Section 8(a)(I) of the Act.The alleged 8(a)(1) violation by Plant Manager Garnettis based solely on the testimony of employee Whitley, whosaid that Garnett brought up the subject of the union cam-paign while the two were riding in Garnett's car making adelivery, asked Whitley if he knew who was organizing theUnion, and what he thought about the Union. Whitley didnot impress me favorably as a witness. He indicated analmost complete lack of recollection as to when events oc-curred. And, after testifying that he was told by Garnett onJuly 23 that his services were no longer required, and thathe was not employed elsewhere at the time, he was forcedto admit that he had been accepted back to work by JamesRiver Bus Company, his former employer, on July 20, hadbegun to drive for them on July 21, worked for them on July22 and 23 as well, and has continued to do so. Accordingly,I can place no reliance on Whitley's testimony, and do notfind that Respondent violated Section 8(a)(1) of the Act byany alleged statements of Garnett.Despite the fact that I can give no credence to Whitley'stestimony, there is evidence that points to Respondent beingillegally motivated when it purported to fire him on July 23,specifically, the testimony of Tyler and Majors to the effectthat shortly afterWhitley's "discharge," when employeeTellier informed Garnett that he (Tellier) had been activelycampaigning for the Teamsters, they overheard Whetzel sayto Garnett that Garnett "fired the wrong man," and Garnettresponded "You talk too much." 5 It is easy to infer fromthis interchange that Respondent believed Whitley to havehad an active role in the Union's organizational campaign.However, there is no other credible evidence to establish aviolation of Section 8(a)(3) in Whitley's "discharge." Evenassuming, therefore, that the above evidence would normal-ly suffice to make out a violation, in view of the fact thatWhitley did not even sign a union card until late in theafternoon of July 20, after he had been accepted back towork for James River Bus Company, and had resumedworking for James River on July 21, with no intention ofreturning to Richmond Refining, and continued to workpermanently for James River, it would be an exercise infutility to find that Whitley's discharge was violative of theAct.'The final issue in this case is whether Respondent violat-ed Section 8(a)(3) and (1) by discharging Thomas Tellier onSeptember 14, 1973. Tellier was hired in September 1972, asa route driver. He received a substantial raise in January1973, and there is no question raised by Respondent abouthis competence in his work.? In June 1973, Tellier contactedthe Meat Cutters Union, but subsequently, early in July, hedecided to contact the Teamsters about representingRespondent's employees, and he did so. On July 20, he metwith a Teamsters' official, signed an authorization card, andobtained a number of authorization cards which he pro-ceeded to have signed by about 7 or 8 of Respondent'semployees. On July 23, Tellier informed Garnett that he"was actively and openly campaigning for the Teamsters."He attended a number of Union meetings thereafter. OnAugust 24, the day of the Board hearing in the representa-tion case, Tellier, who had hoped to attend that hearing, wasgiven additional work, to pick up at a number of stops. Hewent out, only to discover that one stop had the wrong5 1 credit Tylerand Majors in this respect Garnett testified that it was"voiced around the plant" that he had fired the wrong man, but that he didnot "recall"Whetzel saying that to him6Were a violation to be found,in the circumstances recited above,itwouldnot call for anyremedy to Whitley.7 Plant Manager Garnett testifiedthatTellier was a good employee RICHMOND REFINING COMPANY, INC.address, and at another there was no such address at all. Hetold his foreman about this. No one ever complained to himabout not having executed the particular assignment .8On September 6, Tellier told Garnett that he was consid-ering getting another job, with Safeway. The next day, Gar-nett called Telher into his office, and gave him a letter ofresignation to sign. Tellier refused to do so, telling Garnettthat he no longer had any desire to go to Safeway.' Duringthe next week, Garnett mentioned to Majors that Tellierhad resigned, and Tellier mentioned to Majors that he hadnot, when Majors told him that rumors had started aroundthe plant that Tellier had signed a letter of resignation.On September 14, when Tellier finished his route andcame into the plant, he discovered his pay was not on theclip board where it usually would be. He went to the office,asked Garnett about it, and Garnett gave him his regularcheck and told Tellier to return to see him when he wasfinished. Tellier did so, and Garnett then gave him his finalpay. Tellier told Garnett he had not signed a letter of resig-nation, and would be reporting for work the following Mon-day. Garnett responded "You need not bother to report forwork, because your time card will not be there, you are nolonger allowed on the company trucks, in fact you are nolonger allowed on company property." Garnett testified ondirect examination that Tellier told him on September 14,"I'm not quitting, I've decided to stay," and Garnett re-sponded that Tellier had already resigned. On cross-exami-nation, Garnett reiterated, in response to being asked whyhe did not keep Tellier when Tellier said he wanted to stay,"He had already resigned and his checks were in. I hadalready put the information into Norfolk that he had re-signed." Only when he was then asked, "But you said youhad fired other people and taken them back, why didn't youtake Tellier back?" did Garnett reply, "Thiswas a timewhen I didn't need Tellier either. The work wasn't thatheavy any more."As noted above, I have found that Tellier never did "re-sign," or tell Garnett he was resigning, only that he con-templated leaving (said on September 6), and then onSeptember 7 that he was not going to leave, and would notsign aletter of resignation. Since Garnett's own testimonymakes it apparent that Garnett had not contemplated firingTellier (he admittedly had no "cause" to do so with respectto Tellier's work, and there is no suggestion that he wouldhave done so because of a decreasing work load), and sinceTellier did not in fact resign, I am convinced that Garnetttried to use Tellier's initial contemplation of getting a betterjob, telling others in the plant that Tellier had resigned andsigned a letter to that effect,so asto box Tellier in, and ridthe Company of the prime union advocate among the em-ployees.Garnett's "I didn't need Tellier" was an obviousafterthought, never told to Tellier at the point when Garnett8 This is based on Tether's testimony. Garnett dented that there were"non-existent clients." I credit Tellier's testimony,particularly because noaction was taken by Garnett concerning any failure by Tellier to make thepickups in question.9Garnett testified that Tether told him on September 7, Tellier said hewould leave in 1 week, and added a "P.S." to theresignationletter stating"one week's notice, 9-14-73," and then proceeded to tear up the resignationletter. I credit Tellier's version of what occurred, which was confirmed byMajors and Tyler.19admittedly knew that Tellier wanted to stay, not put forthas an explanation during Garnett's direct examination, andnot as the primary reason even on cross-examination.Assuming, contrary to my finding above, that Tellier hadinformed Garnett on September 6 that he was resigning,and assuming further that the next day, when Tellier did notindicate any change of heart in that respect, Garnett cer-tainly knew on September 14 that Tether had changed hismind about resigning. Yet, Garnett refused to retain Tellierat that time, telling him, according to Garnett, that he "hadalready resigned." Respondent arguesin itsbrief, from thisassumed posture of the facts, that, "Once Tellier submittedhis resignation to Garnett . . . and his resignation was ac-cepted on that same date, Respondent was and is under noobligation to rehire him." Although I do not think the word"rehire" fits even the assumed facts, it is true that Respon-dent had no legal obligation to keep Tether, whether or nothe had said he was going to resign, and whether or not hehad signed a letter of resignation. The question is why Re-spondent refused to keep Tellier in its employ, and theanswer to that question, as I have already concluded isbecause of Tellier's leadership in bringing the Union intothe plant. So the result I reach would be thesame even ifTellier had told Garnett on September 6 that he was goingto resign, and on September 7 that his last day would beSeptember 14. For the foregoing reasons, I find that Re-spondent violated Section 8(a)(3) and (1) of the Act bydiscriminatorily discharging Thomas Tellier.Upon the basis of the foregoing findings of fact and theentire record, I make the following:CONCLUSIONS OF LAW1.Respondent, by threatening employees with dischargeif they engaged in union activities, or went on strike, ortestified at a Board hearing, and by discharging employeeThomas Tellier, has engaged in unfair labor practices affect-ing commerce within the meaning of Section 8(a)(1) and (3)and Section 2(6) and (7) of the Act.2.Respondent has not violated the Act in any respectother than those specifically found.THE REMEDYI shall recommend that Respondent cease and desist fromitsunfair labor practices, that it reinstate Thomas Tellierwith backpay as provided in F. W.Woolworth Co.,90NLRB 289, andIsis Plumbing & Heating Co.,138 NLRB716, and post an appropriate notice.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER 10Respondent, Richmond Refining Company, Inc., Rich-10In the event no exceptions are filed as provided by Section 102.46 of theRules and Regulationsof the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall, as providedin Section102.48 of the Rules and Regulations, be adopted by the Board and becomeContinued 20DECISIONSOF NATIONAL LABOR RELATIONS BOARDmond,Virginia,its officers, agents,successors,and assigns,shall:1.Cease and desist from:(a)Discouraging membership in Teamsters Local UnionNo. 592, or any other labor organization, by discriminatori-ly discharging, or otherwise discriminating against employ-ees in any manner with regard to their hire and tenure ofemployment or any term or condition of employment.(b) Threatening employees with loss of their jobs if theyshould engage in a strike, or testify at a Board hearing, orengage in union activities.(c) In any like or related manner interfering with, re-straining or coercing its employees in the exercise of theirrights under Section 7 of the Act.2.Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a)Offer Thomas Tellier immediate and full reinstate-ment to his former position or, if this position no longerexists, to a substantially equivalent position without preju-dice to his seniority or other rights or privileges.(b) Preserve and upon request, make available to theBoard or its agents, for examining or copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records necessary toanalyze the amount of backpay due under the terms of thisOrder.(c)Post at its Richmond, Virginia, plant copies of theattached notice marked "Appendix." 11 Copies of said no-tice on forms provided by the Regional Director for Region5, after being duly signed by Respondent's representative,shall be posted by it immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to ensure that said notices arenot altered, defaced or covered by any other material.(d)Notify said Regional Director, in writing, within 20days from the receipt of this Decision, what steps the Re-spondent has taken to comply herewith.its findings,conclusions,and Order,and all objections thereto shall be11 In the event that the Board's Order is enforced by a Judgment of adeemed waived for all purposes.United States Court of Appeals,the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the NationalLaborRelations Board "